Citation Nr: 0842380	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  04-29 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Whether the termination of VA compensation benefits effective 
from December 27, 2001, to August 28, 2003, by reason of the 
veteran's fugitive felon status was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from December 1971 to July 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision in which the RO 
terminated the veteran's VA disability compensation benefits 
from December 27, 2001, to August 28, 2003, by reason of his 
fugitive felon status.

In June 2007, the Board remanded the appeal to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The case is now before the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  On September 5, 1996, the veteran was present at an 
arraignment hearing and agreed to enroll and comply with 
diversion with regard to Count 1 for possession of a 
controlled substance, cocaine, which is a felony under 
California statutes; he was released on his own recognizance.

2.  Because of the veteran's failure to appear at pre-trial 
hearings held on January 19, 1996 and January 2, 1997, a 
bench warrant was issued for the veteran's arrest based upon 
his status as a fugitive from prosecution for a state felony 
charge, on January 8, 1997.

3.  On December 27, 2001, the law was changed to prohibit the 
award of VA benefits to fugitive felons.

4.  The veteran remained a fugitive felon until August 28, 
2003, the date the bench warrant was recalled.

5.  On November 13, 2003, diversion was terminated and Count 
1 was dismissed in the interest of justice.


CONCLUSION OF LAW

VA compensation benefits for the veteran were prohibited as a 
matter of law effective December 27, 2001, to August 28, 
2003, by reason of an outstanding fugitive felon warrant.  38 
U.S.C.A. §§ 501, 5103(a), 5103A, 5313B (West 2002); 38 C.F.R. 
§ 3.665(n) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Initially, the Board notes that the VA General Counsel has 
held that the notice and duty to assist provisions of the 
VCAA are not applicable to a claim, where that claim cannot 
be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004.  
Furthermore, the issue here does not arise from the receipt 
of a "substantially complete application" from the veteran 
under 38 U.S.C.A. § 5103(a), but rather, arises by action of 
law under 38 U.S.C.A. § 5313, which requires a reduction of 
VA benefits for certain fugitive veterans.

Even so the veteran is not prejudiced by the Board's 
consideration of his claim, during a May 2004 Decision Review 
Officer's conference and in a November 2006 letter, VA 
explained that the law specifically states that VA benefits 
cannot be paid during a period of fugitive felon status, 
notified the veteran of VA's and his respective duties to 
support his claim, and afforded him opportunity to furnish 
information and/or evidence in support of the claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
compliance with the Board's remand, to the extent possible, 
additional information was sought and obtained from state 
court and law enforcement agencies and the veteran's claim 
was readjudicated.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with).  There is no indication that 
any evidence that bears on the claim currently under 
consideration is outstanding.  Thus, the Board finds that all 
necessary notification and development action on this claim 
has been accomplished.  As indicated below, the claim is 
being denied because the law, and not the evidence, is 
dispositive of this claim; as such, the duties to notify and 
assist imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); see also Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000) (VA's duty to assist 
under the VCAA is not applicable to a matter of statutory 
interpretation).

II.  Legal Criteria

On December 27, 2001, Congress enacted the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (Act).  Section 505(a)(1) of the Act added 38 
U.S.C.A. § 5313B, which provides, in pertinent part, that a 
veteran who is otherwise eligible for a benefit under Chapter 
11 of Title 38 may not be paid or otherwise provided such 
benefit for any period during which such veteran is a 
fugitive felon.  See 38 U.S.C.A. § 5313B (West 2002).

The implementing regulation, 38 C.F.R. § 3.665(n) (2008), 
provides:

Fugitive Felons:  (1) Compensation is not 
payable on behalf of a veteran for any 
period during which he or she is a 
fugitive felon. Compensation or DIC is 
not payable on behalf of a dependent of a 
veteran for any period during which the 
veteran or the dependent is a fugitive 
felon.

(2)  For purposes of this section, the 
term fugitive felon means a person who is 
a fugitive by reason of: (i) Fleeing to 
avoid prosecution, or custody or 
confinement after conviction, for an 
offense, or an attempt to commit an 
offense, which is a felony under the laws 
of the place from which the person flees; 
or (ii) Violating a condition of 
probation or parole imposed for 
commission of a felony under the Federal 
or State law.

(3)  For purposes of paragraph (n) of 
this section, the term felony includes a 
high misdemeanor under the laws of a 
State which characterizes as high 
misdemeanors offenses that would be 
felony offenses under Federal law.

(4)  For purposes of paragraph (n) of 
this section, the term dependent means a 
spouse, surviving spouse, child, or 
dependent parent of a veteran.

38 C.F.R. § 3.665(n) (2008).

While the term fugitive is not specifically defined by the 
governing statute and regulation, Black's Law Dictionary (8th 
Ed. 2004) defines "fugitive" as a person who flees or 
escapes; a refugee; or as a criminal suspect or a witness in 
a criminal case who flees, evades, or escapes arrest, 
prosecution, imprisonment, service of process, or the giving 
of testimony, especially by fleeing the jurisdiction or by 
hiding.

In addressing how fugitive felon status affected payment of 
VA benefits to dependents, a VA Office of General Counsel 
opinion noted that the VA fugitive felon provision was 
modeled after Public Law No. 104-193, which barred fugitive 
felons from receiving Supplemental Security Insurance from 
the SSA and food stamps from the Department of Agriculture.  
VAOPGCPREC 7-2002.  It was noted that Public Law No. 104-193 
"was designed to cut off the means of support that allows 
fugitive felons to continue to flee."  Id.  The SSA's 
fugitive felon provision is essentially identical to the VA 
provision cited above.  See 42 U.S.C.A. § 1382(e)(4)(A).

III.  Analysis

The veteran contends, in essence, that he should not be 
considered a fugitive felon during the time in question, 
because the felony charge was ultimately dismissed and 
therefore he cannot be considered a fugitive felon.  
Alternatively, he asserted that he did not know that a 
warrant was out for his arrest.  

Contrary to this latter assertion, the Board notes that, in a 
telephone conversation with RO personnel following his 
receipt of the July 2003 decision letter notifying him that 
VA benefits would be terminated because of his fugitive felon 
status, the veteran admitted that he was wanted in 
California, adding that his lawyer was working on his case.  

Essentially, the following facts are not in dispute.  On 
September 5, 1996, the veteran was present at an arraignment 
hearing and agreed to enroll and comply with diversion with 
regard to Count 1 for possession of a controlled substance, 
cocaine, on September 3, 1996, which is a felony under 
California statutes.  He was released on his own 
recognizance.  Because of the veteran's failure to appear at 
pre-trial hearings held on January 19, 1996 and January 2, 
1997, a bench warrant was issued for the veteran's arrest 
based upon his status as a fugitive from prosecution for a 
state felony charge, on January 8, 1997.

On December 27, 2001, the law was changed to prohibit the 
award of VA benefits to fugitive felons.

On August 7, 2003, a probation hearing for the veteran's 
violation of probation was scheduled for August 28, 2003, at 
the request of the veteran's attorney.  Even though the 
veteran failed to appear for the hearing on August 28, 2003, 
based on his attorney's request for a continuance until 
September 9, 2003 and assurances that the veteran would be 
present then, the bench warrant was recalled.  Thus, the 
veteran remained a fugitive felon until August 28, 2003, the 
date the bench warrant was recalled.  During the September 9, 
2003 probation hearing, he pled guilty to Count 4, a 
misdemeanor, and Counts 2 and 3, also misdemeanors, were 
dismissed in the interest of justice.  Later, on November 13, 
2003, the diversion was terminated and felony Count 1 was 
dismissed in the interest of justice.

As noted above, the veteran contends that he was never 
convicted on the fugitive felony warrant for possession of a 
controlled substance, cocaine (Count 1).  He further asserts 
that he should be entitled to full retroactive benefits 
because the warrant was ultimately dismissed.

Regardless of whether the outstanding "possession of a 
controlled substance" count was dismissed in November 2003, 
it does not alter the fact that the veteran was a fugitive 
felon at the time that the warrant was issued in January 1997 
and that he remained a fugitive felon until the felony bench 
warrant was recalled on August 28, 2003, including during the 
period from December 27, 2001.  The fact that Count 1 for 
"possession of a controlled substance" was dismissed has no 
effect on the fact that a fugitive felon warrant was 
outstanding until August 28, 2003, the date of recall, for 
the extent of the period at issue.  With certain exceptions 
not applicable here, he is not, by law, entitled to recoup 
the benefits withheld during the time he was a fugitive 
felon, even though Count 1 was ultimately dismissed.

The evidence is uncontroverted that a fugitive felony warrant 
was issued on January 8, 1997, and that the veteran met the 
definition of a fugitive felon as of that date until the 
warrant was recalled on August 28, 2003, including at the 
time of the pertinent change in the law on December 27, 2001.

In this case, application of the law to the facts is 
dispositive and the appeal must be denied because under the 
law there is no entitlement to the benefit sought.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  The 
veteran is not entitled to receive payment of VA disability 
compensation benefits while he was a fugitive felon, and the 
applicable law as implemented by the VA Secretary precludes 
the relief sought.


ORDER

Termination of VA compensation benefits effective from 
December 27, 2001, to August 28, 2003, by reason of the 
veteran's fugitive felon status was proper.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


